Motion to dismiss appeal granted, unless the appellants procure the appellants’ points to be served and filed on or before January 5, 1960, with notice of argument for the February 1960 Term of this court, said appeal to be argued or submitted when reached. The request of the attorney for the appellants for permission to withdraw the original record *886on appeal from the files of this court for the purpose of preparing appellants’ points is denied. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.